Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 1 of 25 Pageid#: 699




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )         Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

               DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
                  MOTION FOR SUMMARY JUDGMENT

I.    Introduction

      The Fourth Circuit has forcefully and repeatedly ruled that federal courts

adjudicating employment discrimination cases do “not sit as a kind of super-

personnel department weighing the prudence of employment decisions made by

firms charged with employment discrimination . . . ." DeJarnette v. Corning, Inc.,

133 F.3d 293, 299 (4th Cir. 1998) quoting Giannopoulos v. Brach & Brock

Confections, Inc., 109 F.3d 406, 410 (7th Cir. 1997) (quotations and citations

omitted).

      But, that is precisely what Mr. Donaldson asks the Court to do in this case.

He has spilled out 80 separate exhibits consisting of nearly 400 pages of work

history covering his ten months of employment at Trae Fuels. Not one page

                                     Page 1 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 2 of 25 Pageid#: 700




supports the proposition that the real reason he was terminated was in any way

related to his cancer diagnosis or treatment. Instead, the Opposition Brief and the

exhibits show that Mr. Donaldson strenuously disagreed with nearly every single

one of the many contemporaneous comments and communications that criticized his

job performance. His response to nearly every personnel or financial mishap at the

Company is to blame someone else. He asks the Court now to sift through 80

exhibits and conclude that in fact he was a competent employee. But the Fourth

Circuit is equally clear on a related point: "In evaluating performance, [it] is the

perception of the decision maker which is relevant." Johnson v. Mechanics &

Farmers Bank, 309 F. App'x 675, 683 n.8 (4th Cir. 2009) (alteration in original)

(quoting Smith v. Flax, 618 F.2d 1062, 1067 (4th Cir. 1980)). A plaintiff's own

testimony "cannot establish a genuine issue as to whether" the plaintiff met the

defendant's expectations. King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir. 2003). See

David v. Winchester Med. Ctr., 2018 U.S. Dist. LEXIS 2530, *35-37, 2018 WL

310140 (W.D. Va. 2019).

        Ultimately, in order to avoid summary judgment, Mr. Donaldson is required

to offer probative evidence that illegal discrimination was more likely than not the

real reason for his termination. Indeed, is settled law that, with a pretext inquiry,

Mr. Donaldson “must prove ‘both that the reason was false, and that discrimination

was the real reason’ for the challenged conduct.” Jiminez v. Mary Washington

College, 57 F.3d 369, 378 (4th Cir. 1995) (emphasis in original) (quoting St. Mary’s

Honor Center v. Hicks, 509 U.S. 502, 515 (1993). See also Lovett v. Cracker Barrel



                                     Page 2 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 3 of 25 Pageid#: 701




Old Country Store, Inc., 700 Fed. Appx. 209, 2017 U.S. App. LEXIS 12181 (4th Cir.

2017). The McDonnell-Douglas burden shifting rubric is simply a method in which

to pose and answer the ultimate question: is there sufficient evidence of intentional

discrimination that a rational factfinder could rest upon to conclude that

discrimination was more likely than not the employer’s motivation? “Courts must

… resist the temptation to become so entwined in the intricacies of the proof scheme

that they forget that the scheme exists solely to facilitate determination of ‘the

ultimate question of discrimination vel non.’” Proud v. Stone, 945 F.2d 796, 798 (4th

Cir. 1991) quoting United States Postal Serv. Bd. of Govs. v. Aikens, 460 U.S. 711,

714, (1983); see also Nelson v. Green Ford, Inc., 788 F.2d 205, 208 (4th Cir. 1986).

       While Mr. Donaldson’s subjective opinion is that his performance was

uniformly stellar throughout his employment, he fails to offer any evidence that the

“real reason” for his termination was unlawful discrimination. He has presented no

evidence, direct or circumstantial, to suggest that Trae Fuels’ and EnviroTech’s

decision to terminate his employment was motivated in any way by his cancer

diagnosis or his health care treatment. In order to avoid summary judgment he was

required to produce some evidence to elevate his suspicions of discrimination from

the realm of “mere possibility” to “reasonable probability”; in this case there is no

such evidence. See Ennis v. Nat'l Ass'n of Bus. & Educ. Radio, Inc., 53 F.3d 55, 58

(4th Cir. 1995).




                                     Page 3 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 4 of 25 Pageid#: 702




II.    Reply Arguments

       Mr. Donaldson’s lengthy Opposition Brief and bevy of exhibits have missed

the forest for the trees. Court after court has been faced with this same scenario. A

terminated employee claims discrimination and when confronted in a motion for

summary judgment with evidence showing the employer had legitimate non-

discriminatory reasons to terminate the at-will employee, simply responds by

disagreeing with the reasons; they fail to show any evidence of unlawful

discrimination. In Hawkins v. Pepsico, Inc., 203 F.3d 274 (4th Cir. 2000), a

terminated employee filed a § 1981 race discrimination action against her former

employer. At trial, she offered no evidence of race discrimination, but instead

simply challenged the judgment of her superiors in concluding that her work was

unsatisfactory. The trial court entered a directed verdict for Pepsico and the Fourth

Circuit affirmed, writing:

        In short, we do not sit to appraise [Pepsi’s] appraisal. Rather, ‘[o]ur sole
       concern is whether the reason for which the defendant discharged the
       plaintiff was discriminatory.’ Id. . . . Hawkins’ extensive efforts to rebut
       [Pepsi’s] assessment of her performance simply do not provide a legally
       sufficient basis for this conclusion.

203 F.3d at 280, quoting Conkwright v. Westinghouse Elec. Corp., 933 F.2d 231, 235

(4th Cir. 1991).

       This bedrock principle has been articulated by courts in ADA cases around

the country. Most recently, in Mekonnen v. OTC Management, L.L.C., 394 F.

Supp.3d 134 (D. Mass. 2019), the court granted summary judgment on a terminated

employee’s disability discrimination claim. The court wrote that the plaintiff



                                      Page 4 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 5 of 25 Pageid#: 703




“cannot meet her burden of showing pretext ‘simply by questioning [OTG’s]

articulated reason’ or by demonstrating the OTG was wrong to believe she was not

performing her job well.’” Id. at 156, quoting Gadson v. Concord Hosp., 966 F.2d 32,

35 (1st Cir. 1992). See also, Brooks v. Potomac Family Dining Group Operating Co.

LLC, 2019 U.S. Dist. LEXIS 55024, *24-25, 2019 WL 1441628 (W.D. Va. 2019).

      A. Mr. Donaldson Has Not Proffered Any Evidence That Would
         Support an Inference of Unlawful Discrimination

      We argued in the October 31 Motion for Summary Judgment that Mr.

Donaldson has failed to establish a prima facie case of discrimination for the

following reasons (i) he was not meeting his employer’s legitimate expectations, (ii)

there were legitimate, non-discriminatory reasons to terminate, and (iii) he was not

disabled. Defendants’ Brief (ECF 27) at 16-26. Mr. Donaldson’s Opposition Brief

argues that the prima facie case has been met. We disagree, but if Mr. Donaldson is

correct, then he has the burden now to proffer some evidence of discrimination in

response to the abundance of evidence that Mr. Donaldson was terminated for a

legitimate non-discriminatory reason:

      Having found that [Employer] met its burden of production and has
      articulated a legitimate nondiscriminatory reason for the adverse
      employment action, "the McDonnell Douglas frame-work—with its
      presumptions and burdens—disappear[s], and the sole remaining issue [is]
      discrimination vel non." Reeves, 530 U.S. at 142-43 (internal quotation marks
      and citations omitted). To show pretext, [Employee] must prove that the
      explanation given for his termination "is unworthy of credence," id. at 143
      (quoting Burdine, 450 U.S. at 256), which requires more than a mere showing
      that the "proffered reason is unpersuasive, or even obviously contrived," id. at
      146 (quoting St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 524, 113 S. Ct.
      2742, 125 L. Ed. 2d 407 (1993)). "At this last step the burden to
      demonstrate pretext merges with the ultimate burden of persuading
      the court that [the plaintiff] has been the victim of intentional

                                     Page 5 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 6 of 25 Pageid#: 704




      discrimination." Lettieri v. Equant Inc., 478 F.3d 640, 646-47 (4th Cir.
      2007) (citations and internal quotation marks omitted).

Brooks v. Potomac Family Dining Group Operating Co. LLC, 2019 U.S. Dist. LEXIS

55024, at *24-25, 2019 WL 1441628 (W.D. Va. 2019) (emphasis added).

      Scouring the 30-page Opposition Brief reveals that only page 30 itself

attempts to address the ultimate question of whether Mr. Donaldson has been the

victim of intentional discrimination. Indeed, pages 1-29 of the Brief simply argue

that the workplace criticism of Mr. Donaldson was incorrect. We address below

each of the four putative pieces of evidence Mr. Donaldson offers on page 30 to show

that illegal discrimination was the “real reason” for his termination.

             1. Temporal Proximity Alone is Not Suggestive of
                Discrimination

      On page 30 of his Opposition, Mr. Donaldson argues that intentional and

unlawful discrimination is proved because the Company treated Mr. Donaldson

differently after the employees knew he had been diagnosed with cancer. The facts

do not support differential treatment because Mr. Donaldson’s work was criticized

both before and after May 2014, but in any event a temporal proximity between

knowledge of a disability and termination, while possibly relevant to a prima facie

case, does not establish pretext:

      [C]courts have routinely ruled that this sort of temporal connection alone
      cannot establish pretext. See, e.g., Fairchild v. All Am. Check Cashing, Inc.,
      815 F.3d 959, 968 (5th Cir. 2016) (determining "temporal proximity between
      the plaintiff revealing her disability to her employer and her termination, by
      itself, was not enough to establish pretext" when affirming a verdict for the
      employer in a Title VII case); Joostberns v. United Parcel Servs., Inc., 166 F.
      App'x 783, 798 (6th Cir. 2006) ("[I]t is very clear that temporal proximity
      alone cannot create a genuine issue of material fact as to whether

                                     Page 6 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 7 of 25 Pageid#: 705




      Defendant's proffered reason for termination was pretext, and that the actual
      motivation was disability discrimination.")

Powers v. Covestro LLC, 2017 U.S. Dist. LEXIS 71258, at *17-18, 2017 WL 1952230

(D. W.Va. 2017). See also Keogh v. Concentra Health Servs., 752 Fed. Appx. 316,

324 (6th Cir. 2018) (temporal proximity alone does not establish pretext). In

addition, there are no extenuating circumstances that indicate the temporal

proximity of the cancer diagnosis and the termination suggest unlawful

discrimination.

      The three months between Mr. Donaldson’s diagnosis (May 15, 2014) and

termination (August 20, 2014) is not particularly short, but there is substantial

evidence in the record that intervening events preclude temporal proximity

argument. On June 26, 2014, over a month after the cancer diagnosis, Mr. LaRocco

prepared a written report (Defendants’ Exhibit 4) memorializing his judgment that:

   o On June 9, 2014, Mr. Donaldson’s cash-flow analysis was “substandard” and

      ‘[un]presentable to the ownership;”

   o On June 17, 2014, Mr. Donaldson provided a current cash-flow analysis and a

      current cash figure that was inaccurate;

   o On June 18, 2014, Mr. Donaldson had not, as of that date, implemented IFS

      procedures to input Purchase Orders and Requisites as directed on May 14-

      15;

      Mr. LaRocco summarized his June 26 comments by writing “Mr. Donaldson

has failed however in his responsibilities to keep Trae-Fuels cash position in line

with production outputs.” Id.

                                     Page 7 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 8 of 25 Pageid#: 706




      In addition, On July 17, 2014, the HR Manager Beth Aleman noted that the

following topics would be discussed with Mr. Donaldson the following week: “lack of

accountability;” “lack of execution;” “ lack of involvement in financial accountability

to investors, & presenting situation.” Defendants’ Exhibit 5. On Monday, August 4,

2014, just two weeks before Mr. Donaldson was terminated, Beth Aleman informed

him again that he had missed the month-end deadline to submit new employee

insurance papers and that she had reminded Mr. Donaldson of this deadline by

email July 28. Defendants’ Exhibit 6.

      Several courts have noted that intervening events sever the temporal

proximity of a protected event (e.g., disability announcement) and a termination.

See, e.g., Feldman v. Law Enforcement Assocs. Corp., 955 F. Supp. 2d 528, 555 (E.D.

N.C. 2013); Fraser v. Fiduciary Trust Co. Int'l, 2009 U.S. Dist. LEXIS 75565, at *18

(S.D.N.Y. 2009) (also noting that no inference of causation can be made if adverse

employment action occurs more than two months after protected activity).

      And evidence that an employee was criticized for performance issues prior to

protected activity also renders the temporal proximity argument a nullity:

      ‘Where timing is the only basis for a claim of retaliation, and gradual adverse
      job actions began well before the plaintiff had ever engaged in any protected
      activity, an inference of retaliation does not arise.’ Slattery v. Swiss
      Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001); see also Frazier v.
      Fairhaven Sch. Comm., 276 F.3d 52, 67 (1st Cir. 2002) (noting that conduct
      that occurs both before and after the event leading to the alleged retaliation
      cannot form the basis of a Title IX retaliation claim).

Francis v. Booz, Allen & Hamilton, Inc., 452 F.3d 299, 309 (4th Cir. 2006).




                                     Page 8 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 9 of 25 Pageid#: 707




      Defendants have set forth full evidentiary support that Mr. Donaldson

received work performance criticism both before and after his cancer diagnosis. The

criticism was substantive and documented at the time it occurred. Mr. Donaldson

was given ample opportunity and guidance to improve his performance, but he did

not. The mere fact that Mr. Donaldson was eventually terminated after his

diagnosis is insufficient to sustain his burden to show evidence that unlawful

discrimination was the real reason for his termination.

             2. Mr. Donaldson’s Co-Worker’s Concerns About His Cancer
                Diagnosis Are Not Probative of Discrimination

      Mr. Donaldson’s second piece of evidence is described as follows: “Donaldson’s

coworkers were concerned about the effect of his pancreatic cancer on the company,

as his coworkers asked about his prognosis and expressed their understanding that

pancreatic cancer was deadly.” Opposition Brief at 30. First, Plaintiff’s counsel has

misrepresented the alleged statements; the statements expressed concern about Mr.

Donaldson himself. Mr. Donaldson’s legal counsel inserts his spin on the comment

with the following language “with the apparent goal of assessing the effect of his

illness on the company.” Opp. at 13, ¶ 49. The “apparent goal” language is

counsel’s. The actual statement are in no way suggestive of unlawful

discriminatory intent, and Mr. Donaldson cites no authority to support the

proposition that they are. Common sense suggests just the opposite; it is perfectly

natural for co-workers to ask questions about a co-worker’s health and prognosis

especially in the time immediately after his diagnosis. Such questions are far more

indicative of personal concern and care for Mr. Donaldson than any unlawful intent.

                                    Page 9 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 10 of 25 Pageid#: 708




The supposed evidentiary support for these inquiries comes from ¶¶ 37-38 of Mr.

Donaldson’s declaration (identical to the language in ¶¶ 51-55 of the Complaint).1

Mr. Donaldson does not specify when any of these comments were made. There is

no evidence or inference that even if the questions were asked, that they were asked

at any time near the date Mr. Donaldson was terminated.

      One inquiry was made by a cancer survivor, Kevin Whyrick. Donaldson

Declaration ¶ 38. The only inference from the statement that Mr. LaRocco made

(“What do you want to do now, work part-time?”) is that he was offering Mr.

Donaldson an accommodation. As noted in the Complaint and his declaration, Mr.

Donaldson refused any accommodation and continued to “maintain a forty to forty-

five-hour work week, even on weeks when he underwent chemotherapy.” Complaint

at ¶ 82.

      Mr. Donaldson’s co-workers’ expressions of sympathy, and in Mr. Whyrick’s

case empathy, for him do not create an inference of illegal discrimination.

             3. Hiring a Temporary Accountant to Assist Mr. Donaldson
                Does Not Suggest a Discriminatory Motive

      Next, Mr. Donaldson claims that the Company’s decision to hire a temporary

accountant to “potentially replace Donaldson during his first few days when he was

hospitalized” is somehow evidence of discriminatory intent. Opposition Brief at 30.

This theory falls flat as well. First, Mr. Donaldson uses the word “temporary” in his




1
 Mr. Donaldson’s counsel, Jack Jarrett, signed his declaration. The declaration is
not made under oath under penalty of perjury and should be stricken. See infra §
C.4.
                                    Page 10 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 11 of 25 Pageid#: 709




Complaint (¶¶ 44, 46-49) and in his Opposition. According to Webster’s, the term

temporary “implies an arrangement established with no thought of continuance but

with the idea of being changed soon.” Webster’s Encyclopedic Unabridged

Dictionary of the English Language, 1996. And, as Mr. Donaldson then correctly

contends, the temporary employee was dismissed when it became immediately

apparent that Mr. Donaldson’s diagnosis and condition did not interfere in any way

with his ability to work in excess of 40 hours each week. As it turned out, Mr.

Donaldson was not disabled in any tangible work-performance way and did not

request or need any assistance. Thus, the retention of a temporary accountant for

less than a week during a time period three months prior to Mr. Donaldson’s

ultimate termination date is not suggestive in any way of discriminatory intent.

      When asked at his deposition how the hiring of a temporary accountant for

less than a week to assist in Company accounting when Mr. Donaldson was

hospitalized was indicative of a discriminatory intent to fire him illegally three

months later, Mr. Donaldson was unable to articulate a reason. Donaldson Dep. Tr.

at 117-120, attached hereto as Exhibit 17. Instead he agreed that it was a

reasonable course of action (“Yeah”). Id. at 118, lines 8-10.

      His email exchange with fellow cancer survivor Kevin Whyrick on May 20,

2014 also demonstrates the reasonableness of the Company decision to hire a

temporary accountant to assist Mr. Donaldson: “Yes, I talked to John [Frink] on

yesterday and I believe that is a good move to get someone to help out from Robert

Half. I’m more than willing to train so there will be continuity for Trae-Fuels



                                     Page 11 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 12 of 25 Pageid#: 710




regardless of the ultimate outcome. The doctor came in and she said I’ll be here for

at least one more day. I feel fine though.” Plaintiff’s Exhibit 26.

             4. There is No Evidence That Trae Fuels or EnviroTech Knew
                Insurance Premiums Would Increase or Were In any Way
                Motivated by Such a Concern

      Mr. Donaldson’s counsel, with no factual support, finally argues that

discriminatory motive is demonstrated by the contention that the Company’s

annual insurance policy was up for renewal in September 2014. There is no

contention that this issue was ever mentioned or considered by any person at Trae

Fuels or EnviroTech at any time in 2014 or at any other time in connection with Mr.

Donaldson’s health condition. Mr. Donaldson points to Exhibit 44 in his Opposition

for support. The exhibit consists of a routine email from EnviroTech’s Controller,

Michelle Mills, to Michael Donaldson at Trae Fuels attaching the monthly

insurance bill from Cigna for all Trae Fuels employees for the month of February

2014. The insurance bill was sent to Mr. Donaldson so he could pay the invoice in

his role as controller and include the insurance costs in his monthly financial report

for Trae Fuels. There is nothing specific to Mr. Donaldson in the email. Most

importantly, the email and invoice are sent three months before Mr. Donaldson

was diagnosed with cancer in May 2014.

      In addition, Ms. Mills writes in the email the following: “The way the self-

insured works is that if we are healthy and come in under the claim amount, then

we will get money back.” Donaldson Exhibit 44. There is no evidence of what the

“claim amount” is and there is no evidence to suggest that the combined policy for



                                     Page 12 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 13 of 25 Pageid#: 711




Trae Fuels and EnviroTech did not come in “under the claim amount,” even taking

into account Mr. Donaldson’s treatment beginning in May. There is no evidence

that either Trae Fuels or EnviroTech tracked Mr. Donaldson’s health care costs or

even knew what they were at any time.

      The record also shows that the person with the most knowledge of insurance

issues was Human Resources Manager Beth Aleman. Her uncontradicted

Declaration ¶ 21 states as follows on this issue: “I am familiar with the health

insurance coverage provided by Cigna Insurance to Trae Fuels and EnviroTech

employees during 2013-2014. Insurance premiums were not affected by the health

condition or medical treatment provided to a single employee. The Company health

insurance premiums were not affected by Mr. Donaldson’s medical treatment.”

      It is pure speculation that possible increased insurance premiums affected

the decision to terminate Mr. Donaldson’s employment. And of course, to allow such

rank speculation to support a showing of intentional discrimination would mean

that an employer could never again prevail on a motion for summary judgment;

every employee covered by a company health insurance policy that is self-funded or

partially self-funded would seek to avoid summary judgment in an ADA case by

speculating that insurance premiums might increase.

      While Mr. Donaldson cites no legal authority for his theory about insurance

costs, other courts faced with this issue have rejected the concept that it is

suggestive of a motivation for discrimination:

      McCully argues that AA is self-insured and that ‘the trier of fact may infer
      that a self-insured employer has terminated an 'expensive' employee to save

                                     Page 13 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 14 of 25 Pageid#: 712




      itself money.’ McCully cites Trujillo v. PacifiCorp, 524 F.3d 1149 (10th Cir.
      2008), for the proposition that ‘[s]uch evidence weighs heavily in favor of
      demonstrating motive to discriminate against an employee with a serious
      illness.’ However, Trujillo does not support the assertion that pretext may be
      inferred solely from the fact that an employer is self-insured. McCully
      has presented no such evidence in this case. The record is entirely devoid of
      any evidence that AA was tracking the cost of McCully's health care claims,
      that McCully's claims were unusual or particularly expensive, or even that
      AA was generally concerned about its health care. In this case, the mere fact
      that AA is self-insured cannot give rise to the inference that actions were
      taken against McCully because she has cancer.

McCully v. Am. Airlines, Inc., 695 F. Supp. 2d 1225, 1244-45 (N.D. Ok. 2010).

      There is no evidence to suggest that Trae or EnviroTech knew anything about

whether their insurance premiums would rise because of Mr. Donaldson’s condition.

Thus, Mr. Donaldson’s speculation that the premiums could rise is just that –

speculation. It is not probative of unlawful discrimination.

      In sum, the four theories of discrimination offered by Mr. Donaldson on page

30 of his Opposition fail, individually and collectively, to raise an inference of

discrimination that is anything more than speculation.

      B. Mr. Donaldson’s Disagreement with the Company’s Assessment of
         His Job Performance is Legally Insufficient and Irrelevant

      Defendants have demonstrated in Section A. supra that Mr. Donaldson has

not offered any evidence to suggest that the Company harbored a discriminatory

motive to terminate Mr. Donaldson. On that basis, the Court should enter

summary judgment in favor of Defendants. Mr. Donaldson’s extensive challenge of

nearly every single workplace criticism he endured does not alter that conclusion.

The fact that Mr. Donaldson disputes the Company’s assessment of his performance




                                     Page 14 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 15 of 25 Pageid#: 713




does not create a dispute of material facts that precludes the entry of summary

judgment.

      Again, the relevant standard is this: "In evaluating performance, [it] is the

perception of the decision maker which is relevant." Johnson v. Mechanics &

Farmers Bank, 309 F. App'x 675, 683 n.8 (4th Cir. 2009) (alteration in original)

(quoting Smith v. Flax, 618 F.2d 1062, 1067 (4th Cir. 1980)). A plaintiff's own

testimony "cannot establish a genuine issue as to whether" the plaintiff met the

defendant's expectations. King v. Rumsfeld, 328 F.3d 145, 149 (4th Cir. 2003). See

David v. Winchester Med. Ctr., 2018 U.S. Dist. LEXIS 2530, at *35-37, 2018 WL

310140 (W.D. Va. 2019).

      In assessing whether the reasons Trae Fuels and EnviroTech have given for

his termination are not just incorrect, but actually “false,” Mr. Donaldson must

present facts showing that the Company’s explanation for his termination is “so

incoherent, weak, inconsistent, or contradictory that a rational factfinder could

conclude the reason [is] unworthy of belief.” Young v. Dillon Cos. Inc., 468 F.3d

1243, 1250 (10th Cir. 2006). The Company’s justification for termination must be

found to be “unworthy of credence.” Morgan v. Wells Fargo Bank, N.A., 585 Fed.

Appx. 152, 153 (4th Cir. 2014). “Unworthy of credence” is a standard that is even

higher than the “obviously contrived” language used by the Supreme Court in St.

Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 524 (1993).

      Pages 2-14 of Mr. Donaldson’s Opposition Brief consist of a section mis-titled

as “Material Facts in Dispute.” Most of the facts are basic background facts that



                                    Page 15 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 16 of 25 Pageid#: 714




are not in dispute or even relevant to the motion (e.g., ¶ 2: “On October 17, 2013

Donaldson began working for Trae Fuels.”). On pages 14-23 of his Opposition, Mr.

Donaldson takes issue with various workplace criticism. His self-serving rebuttal of

the Company’s criticism only shows that he disagrees with the Company on every

point raised; but, none of the issues he raises come close to rendering the

contemporaneously documented criticism of his work as “unworthy of credence.”

       His post-hoc construction of the June 4, 2014 meeting in which he was

counseled on his poor work performance by HR Manager Beth Aleman, GM John

Frink, and corporate strategist Chris LaRocco is an extraordinary example. Despite

the existence of a detailed personnel counseling memo prepared contemporaneously

by Ms. Aleman (Ex. 3 to Motion for Summary Judgment), Mr. Donaldson now

argues that the meeting was actually convened for the purpose of directing Mr.

Donaldson to “force Frink not to spend money he had been spending to fix issues in

the plant and keep it operating. I explained that . . . I could not control Frink or

other external factors that caused Trae Fuels to lose money.” Plaintiff’s Opposition

at 10, ¶ 37; Donaldson Declaration ¶ 28. Thus, according to Mr. Donaldson’s

revisionist history, the June 4, 2014 meeting to assess his job performance was

instead a meeting to critique his boss’ (Mr. Frink) spending proclivities. See also,

Plaintiff’s Response to Interrogatory No. 17, Plaintiff’s Exhibit 3 at p. 17 (“Ms.

Aleman did not criticize Plaintiff’s performance . . . .”); Plaintiff’s Exhibit 36

(Donaldson concerned about review and “probation periods.”).




                                      Page 16 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 17 of 25 Pageid#: 715




      This pattern is repeated time and again throughout the Plaintiff’s Opposition

and provides a detailed preview of what Mr. Donaldson would ask the Court (or

jury) to do at trial: that is, act as a “super-personnel department weighing the

prudence of” his employer’s decision to terminate his employment. See Staley v.

Gruenberg, 575 Fed. Appx. 153, 156 (4th Cir. 2014).

             1. The Line of Credit

      In paragraphs 56-66, Mr. Donaldson claims that the Trae Fuels line of credit

was not overdrawn. In support of this contention, Mr. Donaldson cites a bald

statement in his own declaration that the line was not overdrawn. This statement

is unsupported by any documentary evidence and is directly contradicted by Mr.

Whyrick’s deposition testimony explaining that the cash-flow analysis prepared by

Mr. Donaldson was incorrect and that as a result the actual limit on the line of

credit was lower than everyone in the Company had believed. Plaintiff’s Exhibit 2,

Whyrick Dep. Tr. at 225-30. Mr. Whyrick also testified that he (not Mr. Donaldson)

received a telephone call from the loan officer informing him that the Trae Fuels

line of credit had been overdrawn by an estimated $1 million. Id. at 226-27.

      The line of credit overdraft is fully consistent with every other factual

assertion made by Mr. Donaldson. He claims the company lost $1.7 million in the

first two quarters of 2013-14. Opp. at p. 1. He notes that Trae Fuels was

“hemorrhaging money for months due to its lack of sales [and] . . . . the acute need

to draw on the credit line was caused by a customer failing to pay a $515,000 bill

when expected.” Opp. at p. 27. He noted that a massive draw on the line of credit



                                    Page 17 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 18 of 25 Pageid#: 716




was planned for May 30 ($669,000). Opp. at 16, ¶ 62. The draw on the line was

then reduced to $500,000. Id. In ¶ 64 of the Opposition, Mr. Donaldson then states

that the Company had to make a “capital call” on its investors due to lack of

revenue. In addition, Trae Fuels has stopped operations due to financial

difficulties. Plaintiff’s Exhibit 2, Whyrick Dep. Tr. at 47.

      In sum, there is simply no dispute that Trae Fuels was losing money and had

little to no revenue as it began production. The record shows that there were

multiple draws on a line of credit whose limits were variable based on the cash flow

projections prepared by the Company controller, Michael Donaldson. Mr. Whyrick

testified he received a telephone call from the Company loan officer notifying him of

the line of credit overdraft. He responded by causing EnviroTech to loan funds to

Trae Fuels to cover the deficit. Id. at 227. An investor capital call then ensued.

There is nothing that is “false” or “unworthy of credence” or “obviously contrived” in

this scenario. The employer’s perception of events controls; Mr. Donaldson’s

rebuttal is legally entitled to no weight. And regardless of whether the Court

accepts Mr. Donaldson’s unsupported contentions, Mr. Donaldson’s effort to deny

the occurrence of the overdraft and shift the responsibility for the draws on the line

of credit does not establish pretext on the part of the Company.

             2. The IFS System

      In paragraphs 67-77 of his Opposition, Mr. Donaldson contends that his

operation of the IFS system was not the reason Trae Fuels was required to draw on

its line of credit and that he was not “re-trained” on the IFS system in May 2014.



                                     Page 18 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 19 of 25 Pageid#: 717




His garden variety explanation of how the system worked and his ability or

inability to use its functions is not relevant to the outcome of the motion. These two

sections offer no evidence at all to suggest that the Company’s assessment of his

ability to use the IFS system was “false” or “unworthy of credence.” He freely

admits that he had a two-hour call “with an IFS consultant” in May 2014; he simply

objects to the characterization of the call as a re-training. Opp. at ¶ 75. He also

admits that Kevin Whyrick and Gohar Wise came to Trae Fuels in May 2014 and

showed him how to use the Purchase Order IFS module, even though he had been

introduced to this module in November 2013. Id. at ¶ 76. This was obviously a “re-

training.” The Company has demonstrated that it believed Mr. Donaldson could not

fully and competently operate IFS; Mr. Donaldson disagrees. Mr. Donaldson’s

email dated February 14, 2014 (five months after he began work) states the

following: “One question I forgot to ask on our call since I’m learning IFS.”

Plaintiff’s Exhibit 61.

      The law is clear that the perception of the decision maker is all that counts;

Mr. Donaldson’s subjective self-assessment is not relevant. Johnson v. Mechanics &

Farmers Bank, 309 F. App'x 675, 683 n.8 (4th Cir. 2009).

             3. The Human Resource Files

      In paragraphs 78-82, Mr. Donaldson blames the HR file compliance issues on

Ms. Aleman’s failure to train him properly and Mr. Frink’s failure to follow Mr.

Donaldson’s directions. Neither explanation make the criticism of Mr. Donaldson

“false” or “unworthy of credence” or “obviously contrived.”



                                     Page 19 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 20 of 25 Pageid#: 718




             4. Failure to Communicate with Mr. Frink / Financial Reports /
                Other Criticisms

      In three separate sections spanning paragraphs 83-96 Mr. Donaldson claims

that he was correct and his employer was incorrect on a variety of workplace issues

from communicating with Mr. Frink, to the quality and accuracy of his financial

reports, to IFS purchase order functionality, to his stubborn use of separate excel

spreadsheets outside the IFS system, to Mr. Donaldson’s failure to timely provide

insurance papers for new workers. Again, Mr. Donaldson’s subjective self-

assessment is entitled to no weight. It is the perception of the employer that

counts. Johnson v. Mechanics & Farmers Bank, 309 F. App'x 675, 683 n.8 (4th Cir.

2009). The Court is not required to act as a “super-personnel” department and

adjudicate the routine workplace differences between Trae Fuels / EnviroTech and

Mr. Donaldson. There is nothing in Mr. Donaldson’s self-assessment on these

issues that remotely suggests that the Company did not itself believe the criticism

and evaluations of its employee, Mr. Donaldson.

      C. Mr. Donaldson’s Claims Fail for Additional Reasons

      Mr. Donaldson makes several points toward the end of his Opposition that

are legally and factually deficient. In addition, there are other key omissions and

deficiencies in Mr. Donaldson’s theories. Defendants address them below.

             1. Failure to Follow Procedures

      Mr. Donaldson claims that the Company failed to follow procedures because

the June 4, 2014 employee counseling form (Defendants’ Exhibit 3) was not

presented to Mr. Donaldson for his signature. First, Trae Fuels was a start-up

                                    Page 20 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 21 of 25 Pageid#: 719




organization that had been functioning for less than a year and had 15-20

employees and no independent human resources department, thus there were no

written or established policies. Plaintiff’s Exhibit 2, Whyrick Dep. Tr. at 23-24.

Second, Mr. Donaldson testified that all the items identified on the employee

counseling form were discussed with him in the June 4 meeting and he was

provided with the “scorecard” identified in the counseling form. Donaldson Dep. Tr.

at 82-111, attached hereto as Exhibit 17; See also Defendants’ Exhibits 11 & 13. He

specifically recalls that in order to improve his work performance he was told to

produce work at a faster pace and that he was told to “get out of the weeds.”

Defendants’ Exhibit 17, Donaldson Dep. Tr. at 110.

      Other courts have assessed the question of whether failure to follow the

precise procedures set forth in an employee manual is sufficient to show

discriminatory intent; the answer is no: “[T]he mere failure of a company’s

employees to follow their employer’s manuals and written directives, without more

does nothing to suggest discrimination as opposed to perhaps, say, laxity on the

part of company employees.” Hinds v. Spring/United Management, 523 F.3d 1187,

1199 (10th Cir. 2008) (Gorsuch, J., affirming grant of summary judgment in age

discrimination case).

      The Company’s ministerial oversight in not obtaining Mr. Donaldson’s

signature on the employee counseling form is irrelevant and is logically explained

by the fact that Beth Aleman’s main office location was in Colorado.




                                     Page 21 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 22 of 25 Pageid#: 720




              2. There is No Showing that Other Employees Were Treated
                 Differently

       In many discrimination cases, the terminated employee provides evidence

that he or she was subject to harsher discipline for the same workplace conduct that

similarly situated employees outside the protected group. See, e.g., Brooks v.

Potomac Family Dining Group Operating Co. LLC, 2019 U.S. Dist. LEXIS 55024,

*17-22, 2019 WL 1441628 (W.D. Va. 2019). In this case, Mr. Donaldson has offered

no such evidence and there is none.

              3. The “Shifting Explanations” Claim

       On pages 27-28 of the Opposition, Mr. Donaldson claims that the Company

has provided different justifications for its termination of Mr. Donaldson during the

course of the litigation. Mr. Donaldson offers no evidence to support this

contention. All the criticism of Mr. Donaldson’s performance with respect to the

quality and content of his financial reports was documented contemporaneously in

2014. Neither Trae nor EnviroTech have ever taken a different position during the

litigation.

       Mr. Donaldson claims that the June 4 counseling session did not mention

inaccurate financial statements. The text of the counseling form tells a different

story. See Defendants’ Exhibit 3; Plaintiff’s Exhibits 31 & 63. Mr. Donaldson was

told on June 4 that he needed to be “current at all times with financial reporting,

including current cash flow.” He was told he needed to know “what does it cost us

to open the door everyday.” He was counseled on the importance of correlating

inventory levels with financials. Chris LaRocco promised to (and did) make a

                                      Page 22 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 23 of 25 Pageid#: 721




“scorecard” so Mr. Donaldson could “start collecting vital financial information

which will help with reporting and creating a ‘State of the Union’ style report that

he can share with corporate and John [Frink] at all times.”

      The level of “handholding” that was required for a senior executive such as a

controller at a manufacturing facility is remarkable; these topics are plainly

“Accounting 101.” Moreover, the topics set forth on the employee counseling form,

and follow up documentation in 2014 on these topics, are completely consistent with

the reasons Mr. Donaldson was eventually terminated. The Defendants have not

changed the rational for Mr. Donaldson’s termination at any point in time during

the EEOC investigation or this litigation.

             4. Mr. Donaldson’s Declaration Should be Stricken

        Mr. Donaldson’s Declaration is set forth as Exhibit 1 to his Opposition

Brief. The Declaration is signed by his attorney, Jack Jarrett. It is not signed by

the Plaintiff Michael Donaldson. Further, although there is a reference to 28 U.S.C.

§ 1746 on page one of the Declaration, there is no statement that the Declaration is

executed under oath under penalty of perjury. The Declaration should be stricken.

See Nissho-Iwai American Corp. v. Kline, 845 F.2d 1300, 1305-07 (5th Cir. 1988).

             5. Mr. Donaldson has Abandoned his Failure to Accommodate
                Claim in Count 1

      Mr. Donaldson does not devote one word in his Opposition Brief to defending

his failure to accommodate claim. He has therefore abandoned the claim and the

Defendants are entitled to summary judgment on Count 1 for the reasons set forth

in their October 31 Motion and Brief in Support.

                                    Page 23 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 24 of 25 Pageid#: 722




III.   Conclusion

       When Ms. Aleman and Mr. Frink terminated Mr. Donaldson’s employment

on August 20, 2014, he stated words to the effect of “you can’t fire me . . . . I am old

and I am sick.” Aleman Declaration at ¶ 16. Mr. Donaldson does not dispute Ms.

Aleman’s sworn declaration on this point. It is revealing, however, that Mr.

Donaldson made this statement. It suggests that even though his cancer diagnosis

and treatment did not interfere with his ability to work long hours, that he believed

he was somehow “untouchable.” This was not a realistic self-assessment given the

abundance of evidence pointing out his errors and demonstrating his inability to

perform the basic functions of the comptroller role.

       The concept that his cancer diagnosis or treatment played any role in his

ultimate termination is further undermined by the fact that his primary supervisor,

Kevin Whyrick, was a Stage III cancer survivor. Whyrick Declaration ¶ 12.

       Finally, “employment discrimination law ‘is not a vehicle for substituting the

judgment of a court for that of the employer.’” Jiminez v. Mary Washington College,

57 F.3d 369, 377 (4th Cir. 1995). Because Mr. Donaldson has offered no evidence

supporting his claim of unlawful discrimination, and the circumstances surrounding

his termination do not remotely suggest that an inference of discrimination is

plausible, the Defendants’ Motion For Summary Judgment should be granted.




                                     Page 24 of 25
Case 3:18-cv-00097-GEC Document 33 Filed 11/18/19 Page 25 of 25 Pageid#: 723




Dated: November 18, 2019.


                                    Respectfully submitted,


                                    /s/ Jackson S. Nichols
                                    _______________________
                                    Jackson S. Nichols, Esq.
                                    (VSB # 87225)
                                    Cohen Seglias Greenhall Pallas & Furman PC
                                    1828 L. Street, N.W., Suite 705
                                    Washington, D.C. 20036
                                    (202) 466-4110
                                    JNichols@CohenSeglias.com


                                        --and--

                                    /s/ Lars H. Liebeler
                                    _______________________

                                    Lars H. Liebeler, Esq. (admitted pro hac vice)
                                    Lars Liebeler PC
                                    1828 L. Street, N.W., Suite 705
                                    Washington, D.C. 20036
                                    (202) 774-1510
                                    LLiebeler@LHL-LawFirm.com


                             CERTIFICATE OF SERVICE

       This is to certify that I have on November 18, 2019 served all the parties in

this case with this Reply Brief in Support of Motion for Summary Judgment

in accordance with the notice of electronic filing (“ECF”), which was generated as a

result of electronic filing in this court.

                                             /s/ Lars H. Liebeler
                                             ________________________
                                             Lars H. Liebeler, Esq.



                                       Page 25 of 25
